

115 HR 3372 IH: To amend title 38, United States Code, to provide for the restoration of entitlement to educational assistance and other relief for veterans affected by school closure or disapproval, and for other purposes.
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3372IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the restoration of entitlement to educational
			 assistance and other relief for veterans affected by school closure or
			 disapproval, and for other purposes.
	
		1.Restoration of entitlement to educational assistance and other relief for veterans affected by
			 school closure or disapproval
			(a)School closure or disapproval
 (1)Restoration of entitlementChapter 36 is amended by adding at the end the following new section:  3699.Effects of closure or disapproval of educational institution (a)Closure or disapprovalAny payment of educational assistance described in subsection (b) shall not—
 (1)be charged against any entitlement to educational assistance of the individual concerned; or (2)be counted against the aggregate period for which section 3695 of this title limits the receipt of educational assistance by such individual.
 (b)Educational assistance describedSubject to subsection (c), the payment of educational assistance described in this paragraph is the payment of such assistance to an individual for pursuit of a course or program of education at an educational institution under chapter 30, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10, if the Secretary determines that the individual—
 (1)was unable to complete such course or program as a result of— (A)the closure of the educational institution; or
 (B)the disapproval of the course or a course that is a necessary part of that program under this chapter by reason of—
 (i)a provision of law enacted after the date on which the individual enrolls at such institution affecting the approval or disapproval of courses under this chapter; or
 (ii)after the date on which the individual enrolls at such institution, the Secretary prescribing or modifying regulations or policies of the Department affecting such approval or disapproval; and
 (2)did not receive credit or lost training time, toward completion of the program of education being so pursued.
 (c)Period not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of—
 (1)the portion of the period of enrollment in the course from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2), and
 (2)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of this title. (d)Continuing pursuit of disapproved courses (1)The Secretary may treat a course of education that is disapproved under this chapter as being approved under this chapter with respect to an individual described in paragraph (2) if the Secretary determines, on a case-by-case basis, that—
 (A)such disapproval is the result of an action described in clause (i) or (ii) of subsection (b)(1)(B); and
 (B)continuing pursuing such course is in the best interest of the individual. (2)An individual described in this paragraph is an individual who is pursuing a course of education at an educational institution under chapter 30, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10, as of the date on which the course is disapproved under this chapter.
 (e)Notice of closuresNot later than five business days after the date on which the Secretary receives notice that an educational institution will close or is closed, the Secretary shall provide to each individual who is enrolled in a course or program or education at such educational institution using entitlement to educational assistance under chapter 30, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10, notice of—
 (1)such closure and the date of such closure; and (2)the effect of such closure on the individual’s entitlement to educational assistance pursuant to this section..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3698 the following new item:
					
						
							3699. Effects of closure or disapproval of educational institution..
				(b)Monthly housing stipend
 (1)In generalSubsection (a) section 3680 is amended— (A)by striking the matter after paragraph (3)(B);
 (B)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; (C)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (D)in the matter preceding subparagraph (A), as redesignated, in the first sentence, by striking Payment of and inserting (1) Except as provided in paragraph (2), payment of; and (E)by adding at the end the following new paragraph (2):
						
 (2)Notwithstanding paragraph (1), the Secretary may, pursuant to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible veterans and eligible persons enrolled in courses set forth in paragraph (1)(A)—
 (A)during periods when educational institutions are temporarily closed under an established policy based on an Executive order of the President or due to an emergency situation, except that the total number of weeks for which allowances may continue to be so payable in any 12-month period may not exceed four weeks; or
 (B)solely for the purpose of awarding a monthly housing stipend described in section 3313 of this title, during periods following a permanent closure of an educational institution, or following the disapproval of a course of study described in section 3699(b)(1)(B) of this title, except that payment of such a stipend may only be continued until the earlier of—
 (i)the date of the end of the term, quarter, or semester during which the closure or disapproval occurred; and
 (ii)the date that is 120 days after the date of the closure or disapproval.. (2)Conforming amendmentParagraph (1)(C)(ii) of such subsection, as redesignated, is amended by striking described in subclause (A) of this clause and inserting described in clause (i).
				(c)Applicability
				(1)School closure or disapproval
 (A)In generalThe amendments made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act, and shall apply with respect to courses and programs of education discontinued as described in section 3699 of title 38, United States Code, as added by subsection (a)(1), after January 1, 2015.
 (B)Special applicationWith respect to courses and programs of education discontinued as described in section 3699 of title 38, United States Code, as added by subsection (a)(1), during the period beginning January 1, 2015, and ending on the date of the enactment of this Act, an individual who does not transfer credits from such program of education shall be deemed to be an individual who did not receive such credits, as described in subsection (b)(2) of such section, except that the period for which the individual’s entitlement is not charged shall be the entire period of the individual’s enrollment in the program of education. In carrying out this paragraph, the Secretary of Veterans Affairs, in consultation with the Secretary of Education, shall establish procedures to determine whether the individual transferred credits to a comparable course or program of education.
 (2)Monthly housing stipendThe amendments made by subsection (b) shall take effect on August 1, 2018, and shall apply with respect to courses and programs of education discontinued as described in section 3699 of title 38, United States Code, as added by such subsection, on or after the date of the enactment of this Act.
				